Citation Nr: 0319382	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  94-37 154	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).  Some of the issues on appeal were decided by the Board 
in October 2002; however, the Board deferred its decision on 
the issues of entitlement to service connection for gastritis 
and hiatal hernia pending the completion of additional 
development of the record.  


REMAND

The Board attempted to undertake additional development of 
the issues on appeal pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  Such development included a 
request for a VA examination of the veteran at the VA Medical 
Center located in Philadelphia, Pennsylvania.  In 
correspondence received in April 2003, the veteran indicated 
he would be unable to report for the May 2003 examination 
scheduled in Philadelphia and instead requested that his 
examination be rescheduled and conducted at the Bay Pines, 
Florida, VA Medical Center as he would be residing in Florida 
for six months.  From a review of the file it does not appear 
that the examination has been rescheduled or conducted.  In 
addition, the record does not reflect that requests have been 
made to ensure association of all available medical records 
with the claims file.  Therefore, further development of the 
record is required.  

The Board further notes that the Board's authority to decide 
a claim based upon evidence it develops pursuant to 38 C.F.R. 
§ 19.9(a) without obtaining a waiver of RO consideration of 
newly developed evidence or remanding the matter for RO 
consideration of the newly developed evidence has been 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain records of any 
pertinent treatment of the veteran in 1996 and 
thereafter at the Bay Pines, Florida, VA 
Medical Center.

2.  The RO should request the veteran to 
identify any other VA and non-VA health care 
providers who may possess additional records 
pertaining to post-service treatment or 
evaluation of him for any gastrointestinal 
problems.  The RO should take appropriate 
steps to obtain any indicated records.

3.  When all indicated record development has 
been completed, the RO should contact the 
veteran to ascertain whether he is still able 
to report for examination at the Bay Pines, 
Florida, VA Medical Center, or whether the 
Philadelphia or other VA facility is a more 
appropriate venue for the examination at this 
time.  Then, make arrangements with the 
appropriate VA facility for the veteran to be 
afforded an examination by a physician with 
the appropriate expertise to determine the 
etiology of any currently present chronic 
gastritis and hiatal hernia..  Send the claims 
folders to the examiner for review.  The 
completed examination report should reflect 
the examiner's consideration of the 
information in the veteran's claims files.  

The examiner is requested to provide an 
opinion with respect to gastritis and hiatal 
hernia as to whether it is at least as likely 
as not that the disorder is etiologically 
related to service or was caused or 
chronically worsened by service-connected 
disability, to include medications prescribed 
for service-connected disability.  

The rationale for all opinions expressed must 
also be provided.

4.  The RO should then undertake any other 
indicated development and readjudicate the 
issues on appeal based on the evidence 
received since its last decision on these 
issues.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the case 
and afforded an appropriate opportunity to 
respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to any ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

